                                                                                      FILED
                                                                                 April 21, 2021
                                                                             CLERK, U.S. DISTRICT COURT
                                                                             WESTERN DISTRICT OF TEXAS

                                United States District Court                                             JU
                                                                          BY: ________________________________
                                 Western District of Texas                                        DEPUTY

                                   San Antonio Division

 United States of America,
    Plaintiff,

        v.                                          Case No. 5:19-CV-586-OLG

 Chengyu Wang,
    Defendant.

                                          ORDER

       On this ____
               21st day of ____________
                              April     2021, the Court considered the parties’ Fourth

Joint Motion to Amend Scheduling Order and Adjourn Trial. Finding the motion

meritorious, and for good cause shown, the Court accordingly finds that the motion

should be granted and the following orders shall enter:

       1) The page limit for replies in support of cross-motions for summary judgment

             shall be extended from 10 pages to 20 pages;

       2) The deadline for filing replies in support of cross-motions for summary

             judgment shall be extended from April 29, 2021 to May 7, 2021;

       3) The pretrial conference scheduled for on June 9, 2021, at 10:30 a.m. and the

             bench trial scheduled for June 14, 2021, at 9:30 a.m. shall be vacated

             pending decisions on the cross-motions for summary judgment; and

       4) The parties are exempt from mandatory mediation.



       IT IS SO ORDERED.

                                               ____________________________
                                               Orlando L. Garcia
                                               Chief United States District Judge
